Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 1 of 8




                   EXHIBIT K
Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 2 of 8




       The
   American
   Heritage Dictionary
               of the English Language
   F OURTH EDITION




                                                                        i




      H OUGHTON           MIFFLIN COMPANY
  4>4 Boston New York




                                                                  SFD000092984
Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 3 of 8




                  Words are included in this Dictionary on the basis of their usage.
                 Words that are known to have current trademark registrations are
              shown with an initial capital and are also identified as trademarks. No
               investigation has been made of common-law trademark rights in any
              word, because such investigation is impracticable. The inclusion of any
                    word in this Dictionary is not, however, an expression of the
                Publisher's opinion as to whether or not it is subject to proprietary
                 rights. Indeed, no definition in this Dictionary is to be regarded as
                               affecting the validity of any trademark.

               American Heritages and the eagle logo are registered trademarks of
                 Forbes Inc. Their use is pursuant to a license agreement with
                                           Forbes Inc.

               Copyright © 2000 Houghton Mifflin Company. All rights reserved.

              No part of this work may be reproduced or transmitted in any form or
               by any means, electronic or mechanical,induding photocopying and
               recording, or by any information storage or retrieval system without
                the prior written permission of Houghton Mifflin Company unless
              such copying is expressly permitted by federal copyright law. Address
                 inquiries to Reference Permissions, Houghton Mifflin Company,
                              222 Berkeley Street, Boston, MA 02116.

                            Visit our Web site: www.hmco.com/trade.

                        Library of Congress Cataloging-in-Publication Data

             The American Heritage dictionary of the English language.-4th ed.
                    p. cm.
                 ISBN 0-395-82517-2 (hardcover) — ISBN 0-618-08230-1
                (hardcover with CD ROM)
                 1. English language—Dictionaries
             PE1628 .A623 2000
             423—dc21
                                                              00-025369

                          Manufactured in the United States of America




                                                                                         SFD000092985
                                                                                                          leY-•-   ,                .41er.
                44)1,.""A•Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 4 of 8

                                                        'eV




                                                                                                                                                                                     var. I various

                                                             5. various               var•i•cel•la (viel-sePa) n. See chickenpox.[New Latin, diminu-
var. abbr. 1. variable 2. variant 3. variation 4. variety                             tive of variola, variola. See VARIOLA.] -var'i•celfloid'(-sHroidf) adj.
                                                                      n unit
va•ra (varra) n. 1. A Spanish, Portuguese, and Latin-America                          var•i•cel•late (vat-Tsai/It, -at) adj. Having small varices, as certain
                                                                 (32 to 43
of linear measure varying from about 81 to 109 centimeters             Latin          gastropod shells.
                                                           both from
inches). 2. A square vara.[Spanish and Portuguese, rod,                               var•i•cel•la-zos•ter virus(viei-selfa-zosttar) n. A herpesvirus
vara, forked pole, from virus, bent.]
                                                                  which the           that causes chickenpox and shingles.
va•rac•tor (va-ralear, v8-) n. A semiconductor device in
                                                          boundary of the             var•i•ces (virti-see) n. Plural of varix.
capacitance is sensitive to the applied voltage at the (E1E)ACT(ANCE)
semiconductor material and an insulator. [vAR(ABLE) +                                 varico- or varic- pref. Varix; varicose vein: varicosis. [From Latin
+                                                                                     varix, varic-, varix]
                                                                         Ba•
 Va•ra•na•si (vs-raina-se) also Be•na•res (ba-narfas, -az) or                          var•i•co•cele (virfl-ko-s81') n. A varicose condition of veins of the
                                                          the Ganges River            spermatic cord or the ovaries,forming a soft tumor.[vAxico-+ -CELE'.]
 na•ras (-arias) A city of northeast-central India on                 Hindu
 southeast of Lucknow. One of India's oldest cities, it is a sacred                    var•i•col•ored (viel-k0Pard, vie-) adj. Having a variety of colors;
                                                           shrines. Popula-
 pilgrimage site with some 1,500 temples, palaces, and                                 variegated.
 tion: 929,270.                                                                        var•e•cose (virri-kfts9 adj. 1. Abnormally swollen or knotted: var-
                                                                    rising in
 Var•dar (varldie) A river, about 386 km (240 mi) long,                                icose veins. 2. Relating to or causing unusual swelling. 3. Resembling a
                                                                      Aegean
 northwest Macedonia and flowing southward to an arm of the                                ixion the surface of a shell.[Latin varicosus,from varix, varic-, swollen
                                                                                       veirn.
                                                                                       va
 Sea in northeast Greece.                                                  of
  Va•re•Se (va-rifse, ye-ref* A city of northern Italy northwest                             var•i•co•sis (var'l-kotsls) n., pl. -sea (-sea) 1. The condition of
 Milan. It is the center of a popular resort area. Population: 90,285.                       being varicose. 2. Formation of varices.
  Va•rese (va-rie, va-ree), Edgard 1883-1965. French-born             Ameri-                 var•i•coseirty (viel-kosfl-te) n., pL -ties I. Varicosis. 2. A vari-
                                                             early examples
 can composer of arrhythmic and atonal works,including                                       cose enlargement or swelling, 3. The condition of having varicose veins.
  of electronic music.                                                                       var•i•cot•o•my (vir'i-koea-me) n., pl. -mica Surgical removal of
                                                                       politi-
  Var•gelS (vaegas), Getulio Dornelles 1883-1954. Brazilian(1930-                            varicose veins.
                                                           president
  cian who led a successful revolution (1930) and was               military.
                                                                                             var•ied (railed, vie-) adj. 1. Having or consisting of various kinds
  1945 and 1951-1954) until resigning under pressure from the                                or forms; diverse. See synonyms at miscellaneous. 2. Having been
  Var•gas Llo•sa (viegas yOisa, baegis yofsa), Mario Born 1936.                              modified or altered. 3. Of several colors; varicolored or variegated.
                                                               complex nov-
  Peruvian writer known for his stylistically innovative and                                 -varffed•ly adv.
                                                                    the World
  els, such as The Green House(1966) and The War of the End of home-                          varied thrush n. A bird (lacoreus naevius)of western North America
                                                                of his
 (1984),which often concern the political and social climate                                 that resembles the robin but has a black stripe across the breast.
  land.                                                                                       var•i•e•gate (virfe-i-gat', vArigAti, vie-) inv. -gat•ed, -gat.
   van- pref. Variant of vario-.                                                              ing,-gates 1. To change the appearance of,especially by marking with
   var•i•a (Varre-a, vie-) n. A miscellany, especially of literary works.                     different colors; streak. 2. To give variety to; make varied. [From Late
  [Latin, from neuter pl. of varius, various.]                                                Latin variegatus, past participle of variegate: Latin varius, various + Latin
   var•i•a•bil•i•ty                        vie-) n., pL -ties The quality,                    agere, to do,drive; see ag- in Appendix 1.1 --varfi•e•gaitor n.
   state, or degree of being variable or changeable.                                          var•i•e•gat•ed (viet-l-gi'ffd, varrf-gi'-, vie-) adj. I. Having
   var•i•a•ble (vied-a-bal, vie-) adj. la. Likely to change or vary;                          streaks, marks, or patches of a different color or colors; varicolored: "If
                                                             Biology Tending
   subject to variation; changeable. b.Inconstant; fidde. 2.                                   they recall the Colosseum,.. it is only ass showcasefor cats more variegated
                                                               3. Mathemat-                    than anyfevered artist's mind could imagine"(Michael Mewshaw). 2. Dis-
   to deviate, as from a normal or recognized type; aberrant.
                                                                that varies or
   ics Having no fixed quantitative value. + n. 1. Something                                  tinguished or characterized by variety; diversified.
                                                           Mathematics a. A
   is prone to variation. 2. Astronomy A variable star. 3.              repre-
                                                                                               var•i•e•ga•tion (var't-1-galshan,                       var'-) n. The state of
                                                         b.  A symbol
   quantity capable of assuming any of a set of values.                                        being variegated; diversified coloration.
                                                            e 112 = C2,a, b,
   senting such a quantity. For example,in the expression                                      va•ri•e•tal(va-rill-t1) adj. Of,indicating, or characterizing a variety,
                                                                y adv.
   and care variables. -varri.soble]iness n. -varli•aabl                                       especially a biological variety. 4' n. A wine made principally from one
    variable annuity n. An annuity in which payments to the annu-                              variety of grape and carrying the name of that grape. [From VARIETY.]
                                                               underlying   in-
    itant vary according to the changing market value of the                                 -va•rife•tal•ly adv.
  vestment.                                                                                     va•ri•e•ty (va-r1/1-te) a., pl. -ties 1. The quality or condition of
  variable cost n. A cost that fluctuates directly with output changes.                        being various or varied; diversity 2. A number or collection of varied
  variable logic n. Computer               Science    A form    of  internal    machine         things, especially of a particular group; an assortment; brought home a
                                                               formats.                         variety of snacks; a wide variety of instrumental music. 3. A group that is
  logic that may be changed to match programming
  var•i•a•ble-rate mortgage (virre-a-bal-ritf, vie-) n. Abbr.                                   distinguished from other groups by a specific characteristic or set of
  VRM See adjustable-rate mortgage.                                                             characteristics. 4. Biology a. A taxonomic subdivision of a species con-
                                                                  terminal    of  an  im-       sisting of naturally occurring or selectively bred populations or individ-
  variable region n. The portion of the amino
                                                                                 acid se-       uals that differ from the remainder of the species in certain minor char-
   munoglobulin's heavy and light chains having a variable amino
  quence.                                                                                       acteristics. b. An organism, especially a plant, belonging to such a
   variable star n. A star whose brightness varies because
                                                                             of internal        subdivision. 5. A variety show.[French variete, from Old French, from
                                                                 stars.
   changes or periodic eclipsing of mutually revolving                                           Latin varietas, varietat-, from varius, various.]
   var•i•ance (varre-ans, vie-) n. la. The act of               varying.   b.  The   state       variety meat n. I. Meat,such as liver or sweetbreads, that has been
                                                  a  variation.   C.  A  difference    be-       taken from a part other than skeletal muscles. 2. Meat,such as sausage,
   or quality of being variant or variable;
                                                                        state or fact of
   tween what is expected and what actually occurs. 2. The                                       that has been processed.
                                                              discord. 3. Law a. A               variety show n. A theatrical entertainment consisting of successive
   differing or of being in conflict. See synonyms at                   proceeding.      b.
                                                                  in a                           unrelated acts, such as songs, dances, and comedy skits,
   discrepancy between two statements or documents                          variance.    4.
                                                   usual rule:  a  zoning                        variety store n. A retail store that carries a large variety of usually
   License to engage in an act contrary to a                               The   number
   Statistics The square of the    standard  deviation.   5.  Chemistry                          inexpensive merchandise.
                                                                     pressure, required
   of thermodynamic variables, such as temperature and the phase rule.                            var•I•form (viea-form', vire-) adj. Having a variety of forms; di-
                                                           given by
   to specify a state of equilibrium of a system,                           The  facts  are      versiform.
  -idiom: at variance In a state of discrepancy;               differing:                         vario- or van- pref. Variety; difference; variation: variometer.[From
    at variance with your story.                                               variation;
                                                                                                  Latin varius, speckled.]
    var•i•ant                   var ,-)  adj.  1.  Having    or  exhibiting                       va•ri•o•la                   var'i-001a, vie-) n. See smallpox. [New
                                                               Deviating from a stan-
    differing. 2. Tending or liable to vary; variable. 3.                 that  differs  in       Latin, from Medieval Latin, pustule, from Latin varius, speckled]
    dard, usually by only a slight difference. * n. Something or pronun-                          var•i•o•late                     AO-) adj. Having pustules or marks like
                                                                   spelling
    form only slightly from something else, as a different                    from   Latin        those of smallpox. * my. -lat•ed, -lat•ing, -lates To inoculate with
    ciation of the same word_    [Middle    English,   from   Old   French,
                                                                                                  the smallpox virus.
                                                              vary. See VARY.)
    varicins, variant-, present participle of variare, to                variable with a          var•i•ole (vatle-ol') n. A small pocklike mark, as on an insect.               i pat    oi boy
    var•isate (varti':-It, -at', vie-) n. Statistics A random                        Latin        var•i•o•lite (vat:la-a-lit', vie-) n. A basic rock whose pockmarked            S pay    ou out
                                                                   space.  [From
    numerical value that is defined on a given sample                                             appearance is caused by the presence of numerous white, rounded, em-           fir care ot,took
    variatus, past participle of variare,    to vary.  See  VARY.]
                                                                                                                                                                                   father To boot
                                                                       process, or result         bedded spherules. -var'i•o•litfic(-Mk) adj.
     var•I•a•tion (viet-dishan, vie-) n. la. The act,                           at differ-         var•i•o•loid (virta-a-bid', vary, va-rifa-loid') n. A mild form of            e pet    0cut
                                or  fact of being   varied.  See  synonyms                                                                                                       e be     fir urge
     of varying.  b. The  state                                                                                                                 been previously vaccinated or
                                                                  varies: a variation of smallpox occurring in people who have
     ence. 2. The extent or degree to which something                         slightly  dif-       who have had the disease.                                                     I pit    th thin
                                                           4.  Something                                                                                                                  th this
     ten pounds in weight. 3. Magnetic declination.                  Marked difference             Va•ri•o•lous (va-rita-las, vie e-Of-, vie-) adj. Of,relating to, or af-
                                                                                                                                                                                 i pie
     ferent from another of the same type. 5. Biology a.                                                                                                                         ir pier  hw which
                                       or recognized    form,   function,    or structure.         fected with smallpox.                                                            pot   zh vision
     or deviation  from  the normal                                                                var•i•oni•e•ter(viee-timil-tar, vie-) n. A variable inductor used
                                                                       or deviation. 6.                                                                                                   a about,item
     b. An organism or plant exhibiting such difference                                            to measure variations in terrestrial magnetism.
                                                                                                                                                                                 0toe
                                                             of one variable to those                                                                                             o paw   •regionalism
     Mathematics A function that relates the values                                                var•i•o•rum (vied-60am, -0e-, vie-) n. 1. An edition of the
                                                                       version of a given
     of other variables. 7. Music a. A form that is an altered             by  changes             works  of an author with notes by various scholars or editors. 2. An edi-
     theme, diverging    from   it by melodic    ornamentation        and                 in
                                                                                                                                                                                 Stress marks: (primary);
      harmony, rhythm, or key. b. One of a series of forms based
                                                                               on a single         tion containing various versions of a text.•adj. Of or relating to a var-     '(secondary). as in
                                                                       of a larger work. iorum edition or text.[From Latin (Cditio cum notis) variorum,(edition
     theme. 8. A solo dance, especially one forming part                                           with the notes) of various persons, genitive pl. of varius, various]
                                                                                                                                                                                  dictionary(d&fsha-nar'a)
    -var'i•aftion•al adj.                                                                          var•i•ous(vatiC-as, vat'-) adj. la. Of diverse kinds:for various rea-
      varic- pref. Variant of varico-.
                                            Of,  relating  to, or  caused    by  a varix OF        sons. b. Unlike; different. 2. Being more than one; several. 3. Many-
      var•i•ce•al     (viel-scfal)    adj.
                                                                                                   sided; versatile: a person of various skills. 4. Having a variegated nature                     1903
      varices: variceal hemorrhage.




                                                                                                                                                                                                 SFD000092986
             Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 5 of 8
          variscite Vasteras
                                       or appearance. S. Being an individual or separate member of a class or                 sels that carry or circulate fluids, such as blood, lymph, or sap, through
                                       group: The various reports were all in agreement. 6. Archaic Changeable;               the body of an animal or plant.[From Latin vascu/um, diminutive of via,
                                       variable. 4a• pron. (used with a pl. verb) Usage Problem Several different             vessel.] -vas'cu•larl•ty (-lar/l-te) n.
                                       people or things. [From Latin varius.] -varti•ous•ly adv. --yarn*                      vascular bundle n. A strand of primary conductive plant tissue
                                       ous•ness n.                                                                            consisting essentially of xylem and phloem. Also called fibrovascular bun-
                                                                                                                              dle.
                                           Usage Note The use of various as a pronoun, as in various of the com-
                                           mittee members spoke out against the measure, is widely regarded as an             vascular cambium n. A lateral meristem that produces secondary
                                          error. Eighty-six percent of the Usage Panel finds this sentence unaccept-          xylem to the inside and secondary phloem to the outside.
                                          able, a figure not much different from the 91 percent who rejected the              vas•cu•    lar•i•za•tion (vasleya-lar-1-zalshan) n. 1. The process of
                                          various of construction in 1967. The Panel is somewhat more tolerant of            vascularizing; the formation of vessels, especially blood vessels. 2. Med-
                                          the construction when it is used with inanimate objects rather than peo-           icine  An  abnormal  or pathological formation of blood vessels.
                                          ple. Seventy percent objected to its use in the phrase ownership of the lake       vasecuolar•ize (vastkya-la-riz') tr. & intro -ized, -iz•ing, -izees
                                          and various of its tributaries and effluents. It is not clear why this usage       To make or become vascular.
                                          should be regarded as an error, since it is analogous to the use of quan-          vascular plant n. Any of various plants, such as the ferns and seed-
                                          tifiers such as few, many, and several.                                            bearing plants, in which the phloem transports sugar and the xylem
                                                                                                                             transports water and salts.
                                          var•i•scite (varn-sit', Art-) n. A rare, light to dark or bluish green,            vascular tissue n. The supportive and conductive tissue in
                                                                                                                                                                                                  plants,
                                         translucent mineral, Al(PO4).2H20, found in aluminum-rich rocks and                consisting of xylem and phloem.
                                         sometimes used as a semiprecious stone. [German Variscit, from Medi-               vasscu•la•ture (vas/kya-la-cho-or', -char) n. Arrangement of blood
                                         eval Latin Variscia, ancient name for Vogtland,region of Germany where             vessels in the body or in an organ or body part.
                                         the mineral was discovered.]                                                       vasactioli•tiS(vas'icya-liftis) n. Inflammation of a vessel of the body.
                                         var•i•sized (varri-ezd,, van-) adj. Of different sizes.                            vas•cu•I um (vas/kya-lam) n., pl. -la (-1a) A small box or case used
                                         varsix (vartiks) n., pl. -i•ces (-1-sex') 1. An abnormally dilated or              for carrying collected plant specimens.[Latin vascufum, small vessel. See
                                         swollen vein, artery,.or lymph vessel. 2. One of the longitudinal ridges           VASCULAR.]
                                         on thc surface of a gastropod shell. [Latin, swollen vein.]                        vas def•er•ens (deffar-anz, -a-rene) n., pl. vase def•er•en•ti•
                                         var•let(varnit) n. 1. An attendant or servant. 2. A knight's page. 3.             a (del'a-renrshe-a) The main duct through which semen is carried from
                                         A rascal; a knave. [Middle English, from Old French, variant of vas/et.           the epididymis to the ejaculatory duct.[New Latin vas c/a/mans: vas, duct
                                         See VALET.]                                                                       + Latin deferens, present participle of deferre, to carry away.]
                                         var•let•ry (varrh-tre) pl. -tries Archaic 1. A crowd of attendants                vase (vas, vsz, vaz) n. An open container, as of glass or porcelain, used
                                        or menials. 2. A disorderly crowd; a rabble.                                       for holding flowers or for ornamentation. [French, from Latin vas, ves-
                                        var•mint(varfmint) n. Informal One that is considered undesirable, sel.]
                                        obnoxious, or troublesome. [Variant of VERMIN.]                                    va•sec•to•mize(va-sak/ta-mie, va-zelt/-) my. -mixed, -miz•ing,
                                        Var•na (varrna) A city of eastern Bulgaria on the Black Sea north-                 -miz•es To perform a vasectomy on.
                                        northeast of Burgas. Founded in the sixth century B.C. as a Greek colony,          va•sec•to•my (va-sakfta-ma, va-zaki-) n., pl. -mies Surgical re-
                                        it came under Turkish control in 1391 and was ceded to newly indepen-              moval of allot part of the vas deferens, usually as a means of sterilization.
                  vase                 dent Bulgaria in 1878. It is a port and an industrial center. Population:           vas ef•fer•ens (effar-anz, -a-ranz') n., pl. vase ef•fer•en•tioa
          Chinese porcelain vase       308,601.                                                                          (af'a-ranfsha-a) Any of a number of small ducts that carry semen from
            from the Qianlong          var•nish (vartnish) n. la. A paint containing a solvent and an oxi-
          period (1735-1796) of                                                                                           the testis to the epididymis. [New Latin vas efferens : vas, duct + Latin
                                       dizing or evaporating binder, used to coat a surface with a hard, glossy,          efferens, present participle of efferre, to carry out.]
             the Qing dynasty
                                       transparent film. b. The smooth coating or gloss resulting from the ap-             VaS•e*Iirile (vasfa-leni, va's'a-lenf) A trademark used for a brand of
                                       plication of this paint. 2a. Something suggestive of or resembling var-            petroleum jelly.
                                       nish. b. A deceptively attractive external appearance; an outward show.            Vash•on Island (vash/6n) An island of west-central Washington in
                                     •try. -nished, -nish•ing, -nish•es 1. To cover with varnish. 2. To Puget Sound between Seattle and Tacoma.
                                       give a smooth and glossy finish to. 3. To give a deceptively attractive ap-        vase-or vas- pref. 1. Blood vessel: vasoconstriction. 2. Vas deferens:
                                       pearance to; gloss over. [Middle English vernisshe, from Old French ver-           vasectomy. [From Latin vas, vessel.]
                                       nis, from Medieval Latin veronix, vernix, sandarac resin, from Medieval            va•so•ac•tive (va'zai-akftly) adj. Causing constriction or dilation
                                      Greek verenike,from Greek Berenike, Berenice (Benghazi),an ancient city             of blood vessels. -va'so•ac•tivl•ty n.
                                       of Cyrenaica.] -var,nish•er n.                                                     va•so•con•stric•tion (va'zo-kan-strIk/shan) n. Constriction of a
                                       varnish tree n. Any of several trees having milky juice used to make
                                                                                                                          blood vessel, as by a nerve or drug. -vas'o•con•stricitive adj.
                                      varnish.                                                                            va•so•con•stric•tor (va'n5-kan-striletar) n. Something, such as
                                      va•room (vs-rcromf, -rcrom/) n. & v. Variant of vroom.                             a nerve or drug, that causes vasoconstriction.
                                      Var•ro (Arra), Marcus Terentius 116-27 B.C. Roman scholar and                       va•so•dil•a•tion (va,zo-di-larshan, -di-) also va•so•dil•a•ta•
                                      encyclopedist who reputedly produced more than 600 volumes, covering               tion                                n. Dilation of a blood vessel, as by the
                                      nearly every field of knowledge.                                                   action of a nerve or drug.
                                      var•ro•a (varrii-a) n. A reddish-brown, oval mite (Varroa )acobsoni)               va•so•disla•tor (WM-di-la/tar, -di-, -di/la-) n. Something, such
                                      that is a parasite of honeybees. [New Latin Varroa, genus name, after              as a nerve or drug, that causes vasodilation.
                                      Marcus Terentius VARRO.1                                                           va•so•Ii•ga•tion (va'zo-li-ga,shan) n. Surgical ligation of the vas
                                      var•si•ty (varlsi-It) n., pl. -ties 1. The principal team representing             deferens as a means of sterilization. -vaiscolifgate (-Wet) is
                                      a university, college, or school in sports, games, or other competitions.          va•so•mo•tor (va'zo-mOttar) adj. Relating to, causing, or regulat-
                                     2 .Chiefly British A university.[Shortening and alteration of UNIVERSITY.]
                                                                                                                         ing constriction or dilation of blood vessels.
                                     Va•ru•na(WM-0-m,                    n. Hinduism The god of the ocean, often         va•so•pres•sin (vaizo-pres/In) n. A hormone secreted by the pos-
                                     considered king of the gods and frequently paired with Mitra as an up-              terior lobe of the pituitary gland that constricts blood vessels, raises
                                     holder of the world, inflicter of disease on sinners, and bringer of rain.          blood pressure, and reduces excretion of urine. Also called antidiuretic
                     I TAI          [Sanskrit Vartioah.1                                                                 hormone.
                                     var•us (vat/as, var/-) n. An abnormal position of a bone of the leg or             Va.SO•presnor (va/z6-pres'ar) adj. Of,relating to, or causing con-
                   Rome              foot.[From Latin varus, crooked.]
                                                                                                                        striction of blood vessels. + n. An agent that causes a rise in blood pres-
                                     varve (vary) n. A layer or series of layers of sediment deposited in a             sure.
Tyrrhenian Sea                       body of still water in one year. [Swedish vary, layer, from varva, to bend, va•so•spasm
                                     from Old Norse hyena.]                                                                                   (va/zo-spaz'am) n. A sudden constriction of a blood
  25 mi                                                                                                                 vessel, causing a reduction in blood flow.-vaisoespasftic (-spasitilc)
                                     yarn/(varle, starve) v. -ied (-ad),-y•ing, -ies(-az) -tr. 1. To make               adj.
                                    or cause changes in the characteristics or attributes of; modify or alter.
           Vatican City                                                                                                 Va•SO•Va•gal(vA,zo..valgal) adj. Relating to or involving blood ves-
                                    2. To give variety to; make diverse: vary one's diet. 3. To introduce under         sels and the vagus nerve.
                                    new aspects; express in a different manner: vary a musical tempo. -mm.
                                                                                                                        vas•sal (vas/al) n. 1. A person who held land from a feudal lord and
                                    1. To undergo or show change: The temperature varied throughout the                 received protection in return for homage and allegiance. 2. A bondman;
                                    day. 2. To be different; deviate: varyfrom established patterns of behavior.
                                                                                                                        a slave. 3. A subordinate or dependent. [Middle English, from Old
                                    See synonyms at differ. 3. To undergo successive or alternate changes
                                                                                                                        French, from Vulgar Latin "rvassallus, from .vassus, of Celtic origin. See
                                    in attributes or qualities: Foliage varies with the seasons. [Middle English        upo in Appendix I.]
                                    varies, to undergo change, from Old French varier, from Latin variare,
                                    from varius, various.] -varfring•ly adv.                                            vas•sal•age (visla-11j) n. 1. The condition of being a vassal. 2. The
                                    var•y•ing hare (varra-Ing, vie-) n. See snowshoe hare.                             service, homage,and fealty requited of a vassal. 1 A position of subor-
                                                                                                                       dination or subjection; servitude. 4. The land held by a vassal; a fief. 5.
                                   vas (vas) n., pl. vane (wirza) Anatomy A vessel or duct. [Latin VaS,
                                                                                                                        Vassals, especially those of a particular lord, considered as a group.
                                   vessel.]
                                                                                                                       Vasesar(Vislar), Matthew 1792-1868. American merchant and phi-
                                   vas- pref. Variant of vaso-.                                                        lanthropist who was an advocate of higher education for women and en-
                                   va•sal (valsal, -zal) adj. Of, relating to, or connected with a vessel or           dowed Vassar College (1861).
                                   duct of the body.                                                                   vast (vast) adj. vast•er, vast•est 1. Very great in size, number,
                                   Va•sa•ri (va-zarre, -sarte, va-zafre), Giorgio 1511-1574. Italian                   amount, or quantity. 2. Very great in area or extent; immense. 3. Very
                                   painter, architect, and art historian who wrote Lives of the Most Eminent great in degree or intensity. See synonyms at enormous.
                                   Italian Architects, Painters, and Sculptors (1550), a history of Renaissance                                                                        + n. Archaic
                                                                                                                       An immense space. [Latin vastus.] -vastly adv. -vasttness n.
                                   art.                                                                                Viis•ter•iis (vaeta-rost) A city of eastern Sweden west-northwest of
                                   vasecu•la (vislcya-la) n. Plural of vasculum.
                                                                                                                       Stockholm. Founded before 1000, it was an important medieval city and
  1904                             vas•cu•lar (vas/Icya-lar) adj. Of, characterized by, or containing yes-             a center of the Swedish Reformation. Population: 120,889.




                                                                                                                                                                             SFDC00092987
       Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 6 of 8
port de bras portrait
                                port de bras (pot' do brat) n. The technique or practice of posi-                way with a roof supported by columns, often leading to the entrance of
                                tioning and moving the arms in ballet.                                           a building. [Italian, from Latin porticus, from porta, gate. See per-,in
                                Port du Sa•lut (port' da sa-lo-ot, port', par' dti saint) n. Variant             Appendix I.] -porlti•coed' adj.
                                of Port Salut.                                                                  por•tiere or por•tiere (pOr-tyart, pot-) n. A heavy curtain hung
                                Porte (port, port) n. The government of the Ottoman Empire.                      across a doorway. [French, feminine of portier, porter, from Old French,
                                [French, short for la Sublime Porte, the High Gate, from Old French             from Late Latin portarius, from Latin porta, gate. See per-2 in Appendix
                                porte, gate. See PORT3.]                                                        I.]
                                Porte bouquet (part, port) n. See bouquetier. [French : porter,                 por•tion (pOrtshan, port-) n. 1. A section or quantity within a larger
                                to carry, hold + bouquet, bouquet.]                                             thing; a part of a whole. 2. A part separated from a whole. 3. A part
                                porte-co•chere or porte-co•chere (port'ka-shart, port'-) n. 1.                  that is allotted to a person or group, as: a. A helping of food. b. The part
                                A carriage entrance leading through a building or wall into an inner            of an estate received by an heir. c. A woman's dowry. 4. A person's lot
                                courtyard. 2. A roofed structure covering a driveway at the entrance of         or fate. 4. try. -tioned, -tion•ing, -tions 1. To divide into parts or
                                a building to provide shelter while entering or leaving a vehicle. [French      shares for distribution; parcel. 2. To provide with a share, inheritance,
                               porte cochere :porte, door + cochere, for coaches.]                              or dowry.[Middle English, from Old French,from Latin portia, portion-.
                               Port Elizabeth A city of southeast South Africa on an inlet of the               See pera-2 in Appendix I.] -porltion•a•ble adj. -porftion•er n.
                                Indian Ocean. It grew rapidly after the completion of the railroad to -poretion•less adj.
     porte-cochere              Kimberley in 1873. Population: 303,353.                                         Port•land (pOrttland, WV-) 1. A city of southwest Maine on an arm
                               por.tend (pot-tend', por-) try. -tencl•ed, -tenthing, -tends 1.                  of the Gulf of Maine south of Lewiston. Settled c. 1632, it became a com-
                               To serve as an omen or a warning of; presage: black clouds that portend a        mercial center in the 17th century and was state capital from 1820 to
                               storm. 2. To indicate by prediction; forecast: leading economic indicators       1832. It is the largest city in the state. Population: 64,348. 2. The largest
                                that portend a recession. [Middle English portenden, from Latin porten-         city of Oregon, in the northwest part of the state on the Willamette River
                                dere. See ten- in Appendix I.]                                                  near  its junction with the Columbia River. Founded in 1845, it grew as a
                                                                                                                lumber-exporting port and supply point for the California and Alaska
                               por•tent (por'tent', port-) n. 1. An indication of something impor-
                                                                                                                goldfields. Population: 437,319. -Portfland•er n.
                               tant or calamitous about to occur; an omen. 2. Prophetic or threatening
                               significance: signs full of portent. 3. Something amazing or marvelous; a       Portland cement or portland cement n. A hydraulic cement
                                                                                                                made by heating a limestone and clay mixture in a kiln and pulverizing
                               prodigy [Latin portentum, from neuter past participle of portendere, to
                               portend. See PORTEND.]                                                           the resulting material. [After Portland, an urban district of southern Eng-
                                                                                                                land.]
                               porsten•tous (par-tanttas, par-) adj. 1. Of the nature of or consti-
                                                                                                               Port Lou.is (10-olis, loble, lo-o-at) The capital and largest city of Mau-
                               tuting a portent; foreboding: "The present aspect of society is portentous
                                                                                                                ritius, in the northwest part of the island on the Indian Ocean. It was
                               ofgreat change"(Edward Bellamy). 2. Full of unspecifiable significance;
                               exciting wonder and awe: "Such a portentous and mysterious monster              founded c. 1735. Population: 143,509.
                               roused all my curiosity"(Herman Melville). 3. Marked by pompousness;            port•ly      (pOrttla, WV-) adj. -Ii•er, -li•est 1. Comfortably stout; cor-
                               pretentiously weighty. -por•tenttous•ly adv. -por•tenftous•                      pulent. See synonyms at fat. 2. Archaic Stately; majestic; imposing.
                               ness n.                                                                         [From PORT'.] -port,       Ii•ness n.
                                                                                                               port•man•teau (pOrt-manttO, port-, poreman-tOt, port'-) n., pl.
                               por•terl (pOrttar, part-) n. 1. A person employed to carry burdens,
                                                                                                               -teaus     or -teaux   (-taz, -tOzt) A large leather suitcase that opens into
                               especially an attendant who carries travelers' baggage at a hotel or trans-
                               portation station. 2. A railroad employee who waits on passengers in a          two hinged compartments.. adj. General or generalized: a portmanteau
                               sleeping car or parlor car. 3. A maintenance worker for a building or           description; portmanteau terms. [French portemanteau : porte-, from
                                                                                                               porter, to carry(from Old French;see PORT') + manteau, cloak(from Old
                               institution. [Middle English portour, from Anglo-Norman, from Late
                               Latin portator, from Latin portare, to carry. See per-2 in Appendix I.]         French mantel, from Latin mantellum).]
                                                                                                               portmanteau morph n. A word or part of a word that is analyz-
                              por.ter2 (pOrttar, part-) n. Chiefly British One in charge of a gate or
                                                                                                               able as consisting of more than one morpheme without a clear boundary
                              door. [Middle English, from Anglo-Norman, from Late Latin portarius,
                                                                                                               between them, as French du "of the" from de "of" and le "the."
                              from Latin porta, gate. See per? in Appendix I.]
                                                                                                               portmanteau word n. A word formed by merging the sounds and
                              por•ter3 (porttar, part-) n. A dark beer resembling light stout, made
                                                                                                               meanings of two different words, as chortle, from chuckle and snort.
                               from malt browned or charred by drying at a high temperature. [Short
                               for porter's ale.]                                                              Port Mores•by (morztba, marzt-) The capital and largest city of
                                                                                                               Papua New Guinea, on southeast New Guinea and the Gulf of Papua. It
                              Por•ter (parttar, part-), Cole Albert 18911-1964. American com-
                                                                                                               was named for the .British explorer Capt. John Moresby (1830-1922),
                               poser and lyricist remembered for his witty and sophisticated Broadway          who landed here in 1873, and occupied by the British after 1888. Popu-
                              scores for musicals such as Anything Goes (1929).
                                                                                                               lation: 173,500.
                              Porter, Edwin Stanton 1869-1941. American filmmaker whose                        Por.to or Por•to (portto-o) See Oporto.
                               works include the first edited film, The Life of an American Fireman and        Porto A•le•gre (a-latgra) A city of southeast Brazil at the northern
                               The Great Train Robbery (both 1903).
                                                                                                               end of a large lagoon near the Atlantic Ocean. It was founded c. 1742 by
                              Porter, Katherine Anne 1890-1980. American writer known for her                  emigrants from the Azores. Population: 1,263,239.
                              carefully crafted short stories as well as her novel Ship of Fools (1962).       por•to•bel•lo (pieta-ben, pie-) or por•ta•bel•la (-Ulla) or
                              She won a Pulitzer Prize for her Collected Stories (1965).
                                                                                                               por•to•belela (-belta) n., pi. -los or -las A mature, very large cremini
                              Porter, Rodney Robert 1917-1985. British biochemist. He shared a                 mushroom. [Origin unknown.]
                               1972 Nobel Prize for research on the chemical structure and nature of           port of call n., pl. ports of call A port where ships dock in the
                              antibodies.                                                                      course of voyages to load or unload cargo, obtain supplies, or undergo
                              Porter, William Sydney Pen name 0. Henry 1862-1910. American                     repairs.
                              writer whose short stories are collected in a number of volumes, includ-         port of entry n., p1. ports of entry A place where travelers or
                              ing Cabbages and Kings(1904) and The Four Million (1906).                        goods may enter or leave a country under official supervision.
                              por.ter•age (pairttar-lj, pOrt-) n. 1. The carrying of burdens or                Por•to•fi•no (poeta-fetna, -ta-) A town of northwest Italy on the
                              goods as done by porters. 2. The charge for this activity.                       coast of the Ligurian Sea east of Genoa. It is a popular tourist resort. Pop-
                              por•ter•ess (parftar-is, port-) n. Variant of portress.                          ulation: 742.
                              por•ter•house (pOrttar-hous', pOrt-) n. 1. A cut of beef taken                   Port of Spain or Port-of-Spain (pOrttav-span',OW-) The capital
                              from the thick end of the short loin, having a T-bone and a sizable piece        of Trinidad and Tobago, on the northwest coast of Trinidad on an arm
                              of tenderloin. Also called porterhouse steak. 2. Archaic An alehouse or          of the Atlantic Ocean. It is a commercial center and major port. Popula-
                              chophouse.                                                                       tion: 50,878.
                              port•fo•li.o (pOrt-fOtle-a',        port-)  n., pl. -Os la. A  portable case for Por•to-No•vo (pOrttO-netvo, Ott-) The capital of Benin, in the
                              holding material, such as loose papers, photographs, or drawings. b. The         southeast part of the country on an inlet of the Gulf of Guinea. Probably
                              materials collected in such a case, especially when representative of a per-     founded in the 16th century, it was settled as a slave-trading center by the
                              son's work: a photographer's portfolio; an artist's portfolio of drawings. 2.    Portuguese in the 17th century. Population: 179,138.
                              The office or post of a cabinet member or minister of state. 3. A group          Port Orange A city of northeast Florida on the Atlantic coast south-
                              of investments held by an investor, investment company,or financial in-          southeast of Daytona Beach. Population: 35,317.
                              stitution. [Italian portafoglio : porta-, from portare, to carry (from Latin     Port Or.ford cedar (Ortfard) n. A tall evergreen coniferous tree
                              portare; see per-2 in Appendix I) + foglio, sheet (from Latin folium, leaf; (Chamaecyparis lawsoniana) native to southwest Oregon and northwest
                              see bhel? in Appendix D.]                                                        California, having drooping flattened branches and opposite scalelike
                              Port Har•court (hartkart) A city of southern Nigeria in the Niger                leaves with white markings. [After Port Orford, a town of southwest Or-
                              River delta southeast of Ibadan. Population: 288,900.                            egon.]
                              port•hole (pOrtthOl', WV-) n. 1. Nautical A small, usually circular              Porto Vel•ho (valtyob) A city of northwest Brazil on the Madeira
                              window in a ship's side. 2. An opening in a fortified wall; an embrasure.        River near the Bolivian border. Its economy is based on rubber and Brazil
                              Port Huron A city of southeast Michigan on Lake Huron at the                     nuts. Population: 286,471.
                              mouth of the St. Clair River north-northeast of Detroit. First settled as a      Por•to•vie•jo (pOr'to-vyatho, -vyet-) A city of western Ecuador
         portico              French fort in 1686, it grew as a lumbering      town  in the 19th century  and  north-northwest of Guayaquil. Founded c. 1535 near the Atlantic coast,
 Chiswick House, London;      is now a port of entry with diversified industries. Population: 33,694.          it was moved to its present site in the 17th century. Population: 132,937.
designed by Lord Burlington   Por•tia (partsha, part-) n. The satellite of Uranus that is seventh in           Port Phil•lip Bay (filtap) A large deep-water inlet of Bass Strait on
       (1694-1753)            distance from the planet. [After Portia, rich heiress in The Merchant of         the southeast coast of Australia. It was first explored in 1835.
                              Venice by William Shakespeare.]                                                  por•trait (pOrttrit, -trat',              n. 1. A likeness of a person, espe-
                              Por•ti.ci (pOrfte-che') A city of south-central Italy, a residential and         cially one showing the face, that is created by a painter or photographer,
                              resort suburb of Naples on the Bay of Naples.        Population:  79,259.        for example. 2. A verbal picture or       description, especially of a person.
1368                          por•ti•co (portti-ka',               n, pl. -coes or -cos A porch or walk-       . adj. Of or relating to the orientation of a page such that the longer
                                                                                                               4




                                                                                                                                                                    SFD000092988
   Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 7 of 8
precursory I predisposition
                      tions, from which a more stable or definitive product is formed: a pre-       unpleasant, troublesome, or trying one, from which extrication is diffi-
                      cursor of insulin. [Middle English precursoure, from Old French              cult. See Usage Note at dilemma. 2. Logic One of the basic states or
                     precurseur, from Latin praecursor, from praecursus, past participle of        classifications described by Aristotle into which all things can be placed;
                     praecurrere, to run before : prae-, pre- + currere, to run; see ken- in Ap-   a category. [Middle English, class, category, from Old French, from Late
                      pendix I.]                                                                   Latin praedicamentum (translation of Greek kategoria, from kate-
                      pre•cur•so•ry (pri-kfutsa-re) adj. 1. Preceding or preliminary; in-          goreuein, to speak against, signify, predicate), from Latin praedicare, to
                     troductory: a precursory statement. 2. Suggesting or indicating some-         proclaim    publicly, predicate. See PREACH.] -prefdic'a•menrtal
                     thing to follow.                                                            (-me'n't1) adj. -prefdic'afmenftalfly adv.
                      pre•cut (pretluit') adj. Cut into size or shape before being marketed,
                     assembled, or used: precut fillet of fish; precut construction materials.    Synonyms predicament, plight, quandary,jam,fix, pickle These nouns
                   •tr (pre-kilt') -cut, -cut•ting, -cuts To cut into size or shape before         refer to a situation from which it is difficult to free oneself. A predica-
                      marketing, assembling, or using.                                             ment is a problematic situation about which one does not know what to
                     pred. abbr. predicate                                                         do:  "Werner finds himself suddenly in a most awkward predicament"
                     pre•da•cious also prefda•ceous (pri-datshas) adj. 1. Living by (Thomas Carlyle). A plight is a bad or unfortunate situation: The report
                     seizing or taking prey; predatory. 2. Given to victimizing, plundering, or    examined the plight of homeless people. A quandary is a state of perplexity,
                     destroying for one's own gain: "the most vicious, predacious, esurient and   especially about what course of action to take: "Having captured our men,
                     desperate elements of this society"(Claude Brown).[From Latin praedart,       we were in a quandary how to keep them"(Theodore Roosevelt). Jam and
                     to plunder. See PREDATORY.] -pre•decious•ness, pre•deceous• fix are less formal terms that refer to predicaments from which it is dif-
                     ness, pre•dac/ifty (-clasti-te) it.                                           ficult to escape: kids who were in a jam with the authorities; "If we get left
                     pre•date (pre-datP) tr.v. -dat•ed, -dat•ing, -dates 1. To mark or             on this wreck we are in a fix"(Mark Twain). An informal term, a pickle is
                     designate with a date earlier than the actual one: predated the check. 2.    a  disagreeable, embarrassing, or troublesome predicament: "I could see
                     To precede in time; antedate.                                                 no way out of the pickle I was in"(Robert Louis Stevenson).
                     pre•da•tion (pri-clatshan) n. 1. The act or practice of plundering
                                                                                                   pred•i•cate (precIti-kat') v. -cat•ed, -cat•ing, -cates -tr. 1. To
                     or marauding. 2. The capturing of prey as a means of maintaining life.       base or establish (a statement or action, for example): I predicated my
                    [Middle English predacion, from Latin praedCitio, praedation-, from
                                                                                                  argument on the facts. 2. To state or affirm as an attribute or quality of
                    praedatus, past participle of praeclari, to plunder. See PREDATORY.]
                                                                                                  something: The sermon predicated the perfectibility of humankind. 3. To
                     pred•a•tor (pre'dta-tar, -tor') it. 1. An organism that lives by preying     carry the connotation of; imply. 4. Logic To make (a term or expression)
                    on other organisms. 2. One that victimizes, plunders, or destroys, espe-      the predicate of a proposition. 5. To proclaim or assert; declare. -intr.
                     cially for one's own gain. [Latin praedCaor, pillager, from praedart, to     To make a statement or assertion. + it. (-kit) 1. Grammar One of the
                     plunder. See PREDATORY.]                                                     two main constituents of a sentence or clause, modifying the subject and
                     pred•a•to•ry (predta-tor'e, -tOr'e) adj. 1. Living by preying on             including the verb, objects, or phrases governed by the verb, as opened
                    other organisms: a predatory mammal;a predatory insect. 2a. Of, relating      the door in Jane opened the door or is very sleepy in The child is very sleepy.
                    to, or characterized by plundering, pillaging, or marauding. b. Living by    2. Logic That part of a proposition that is affirmed or denied about the
                    or given to exploiting or destroying others for one's own gain. [Latin        subject. For example, in the proposition We are mortal, mortal is the
                    praedatarius, plundering, from praedari, to plunder, from praeda, booty.      predicate. + adj. (-kit) 1. Grammar Of or belonging to the predicate of
                    See ghend- in Appendix I.] -pred'aftorri•ly adv. -precliafto'ri•              a sentence or clause. 2. Stated or asserted; predicated. [Late Latin
                    ness n.                                                                      praedicare, praedicat-, from Latin, to proclaim : prae-, pre- + dicare, to
                    pre•dawn (pretclon') n. The time just before dawn. -predawn'                  proclaim; see deik- in Appendix I.] -pred'i•cetion n. -pred'i•
                    adj.                                                                         cetion•al adj. -precill•ca'tive adj. -predri•ca'tive•ly adv.
                    pre•de•cease (pre'cli-sest) try. -ceased, -ceasfing, -ceas•es To              predicate calculus n. The branch of symbolic logic that deals not
                    die before (another person).                                                 only with relations between propositions as a whole but also with their
                     pred•e•ces•sor (predti-ses'ar, pre'di-) n. 1. One who precedes an-           internal structure, especially the relation between subject and predicate.
                    other in time, especially in holding an office or position. 2. Something     Symbols are used to represent the subject and predicate of the proposi-
                    that has been succeeded by another: The new building is more spacious        tion, and the existential or universal quantifier is used to denote whether
                    than its predecessor. 3. Archaic An ancestor; a forebear. [Middle English    the proposition is universal or particular in its application.
                    predecessoure, from Old French predecesseur, from Late Latin praedeces-       predicate nominative n. A noun or pronoun that follows a link-
                    sor: Latin prae-, pre- + Latin decessor, a retiring magistrate (from deces-  ing verb and refers to the same person or thing as the subject of the verb.
                    sus, past participle of decedere, to depart: de-, away; see DE- + cedere, to  pred•i•ca•to•ry (precIti-ka-tor'e, -tor'e) adj. Of, relating to, or
                    go; see keel-in Appendix O.]                                                 characteristic of preaching or a preacher. [Late Latin praedicatorius,
                    pre•des•ti•nar•i•an (pre-clestta-narte-an) adj. t Of or relating              praising,from Latin praedicator, one who makes known,from praedicare,
                    to predestination. 2. Believing in or based on the doctrine of predesti-     to proclaim. See PREACH.]
                    nation. + n. One who believes in the doctrine of predestination. -pre•
                                                                                                  pre•dict(pri-diktt) v. -dict•ed, -dict•ing, -dicts -tr. To state, tell
                    des'ti•narti•anfism n.
                                                                                                 about, or make known in advance, especially on the basis of special
                    pre•des•timate (pre-desrta-nat') try. -nat•ed, -nat•ing,                     knowledge. -intr. To foretell something; prophesy. [Latin praedicere,
                    -nates 1. Theology To predestine. 2. Archaic To destine or determine in      praedict- : prae-, pre- + dicere, to say; see deik- in Appendix I.] -pre•
                    advance; foreordain. + adj. (-nit, -nat') Foreordained; predestined.         dict'a•bilfifty it. -pre•dictfa•ble adj. -pre•dictla•bly adv.
                   [Middle English predestinaten, from Late Latin praedestinare, -pre*didtive adj. -pre•dietive•ly adv. -prefdicrtive•ness is.
                    praedestinat, See PREDESTINE.]                                               -pre•dicrtor n.
                    pre•des•tima•tion (pre-cles'ta-natshan) it. 1. The act of predes-
                    tining or the condition of being predestined. 2. Theology a. The doctrine    Synonyms predict, call, forecast, foretell, prognosticate These verbs
                    that God has foreordained all things, especially that God has elected cer-   mean to tell about something in advance of its occurrence by means of
                    tain souls to eternal salvation. b. The divine decree foreordaining all      special knowledge or inference: predict an eclipse; couldn't call the outcome
                    souls to either salvation or damnation. C. The act of God foreordaining      of the game; forecasting the weather; foretold events that would happen;
                    all things gone before and to come. 3. Destiny; fate.                        prognosticating a rebellion.
                    pre•des•tine (pre-desitin) try. -tined, -tin•ing, -tines 1. To fa
                    upon, decide, or decree in advance; foreordain. 2. Theology To foreor-       pre•dic•tion (pri-dileshan) it. 1. The act of predicting. 2. Some-
                    dain or elect by divine will or decree. [Middle English predestinen, from    thing foretold or predicted; a prophecy.
                    Old French predestiner, from Late Latin praedestinare : Latin prae-, pre-    pre•di•gest (pre'di-)e'stt, -di-) try. -gest•ed, -gest•ing, -gests
                    + Latin destinare, to determine; see DESTINY.]                               1. To subject (food) to partial digestion, usually through an enzymatic
                    pre•de•ter•mine (pre'di-tartmin)                  v. -mined, -minfing,       or chemical process, before ingestion. 2. To render in a simpler style or
                   -mines -tr. 1. To determine, decide, or establish in advance: "These          form. -pre'diagesttion it.
                   factors predetermine to a large extent the outcome" (Jessica Mitford). 2.     pred•i•lecation (predl-actshan, precl'-) it. A partiality or disposi-
                   To influence or sway toward an action or opinion; predispose. -intr. To       tion in favor of something; a preference. [French predilection, from Old
                    determine or decide something in advance. -pre'defterfmi•nate                French, from Medieval Latin praedilectus, past participle of praediligere,
                   (-ma-nit) adj. -pre'defteemifnetion it.                                       to prefer: Latin prae-, pre- + Latin diligere, to love; See DILIGENT.]
                    pre•de•ter•min•er (precIT-turtma-nar) n. An adjectival word
                   that can stand before an article, a possessive pronoun, or another deter-     Synonyms predilection, bias, leaning, partiality, penchant, prejudice,
                    miner, as all in all the flowers or both in both his children.               proclivity, propensity These nouns denote a predisposition to favor some-
                    pre•di•a•be•tes (pre'di-a-bettis, -tez) n. A condition thought to            one or something particular: a predilection for classical composers; a pro-
                   be a precursor of adult-onset diabetes mellitus, marked by carbohydrate       American bias; conservative leanings; a partiality for liberal-minded
                   intolerance or other symptoms of the disease. -pre•di'a•beVic friends; a penchantfor exotic foods; a prejudice in favor of the underprivi-
                   (-batik) adj. & n.                                                            leged; a proclivity for self-assertiveness; a propensity for exaggeration.
                    pre•di•al (pretde-al) adj. Variant of praedial.
                    pred•i•ca•ble (precIti-ka-bal) adj. That can be stated or predicated:        pre•dis•pose (pre'di-spOzt) v. -posed, -pos•ing, -posfes -tr.
                   a predicable conclusion.       n. t Something, such as a general quality or   1a. To make(someone)inclined to something in advance: His good man-
                   attribute, that can be predicated. 2. Logic One of the general attributes     ners predispose people in his favor. See synonyms at incline. b. To make
                   of a subject or class. In scholastic thought, the attributes are genus, spe-  susceptible or liable: conditions that predispose miners to lung disease. 2.
                   cies, property, differentia, and accident; in Aristotelian thought, they are  Archaic To settle or dispose of in advance. -intr. To provide an inclina-
                   definition, genus, proprium, and accident.[Late Latin praedicabilis, from     tion or susceptibility: a genetic trait that predisposes to the development of
                   praedicare, to proclaim publicly, preach, predicate. See PREACH.]             cancer.
                   -pred'i•ca•biltifty, predli•ca•ble•ness n.                                    pre•dis•po•si•tion (predis-pa-zishlan) n. The state of being pre-
1382                pre•dic•a•ment (pri-dikta-mant) it. t A situation, especially an             disposed; tendency, inclination, or susceptibility.




                                                                                                                                                      SFD000092989
         ,
                     Case 3:13-cv-00628-RCJ-CLB Document 153-12 Filed 04/06/21 Page 8 of 8



                                                                                                                                                                    refurbish I regime
   anew. 2. To pay back(a debt) with new borrowing, especially to replace            Usage Note Regard is traditionally used in the singular in the phrase
  (a bond issue) with a new issue.                                                   in regard(not in regards) to. Regarding and as regards are also standard in
   re•fureksish (re-fiartbish) try. -bished, -bisheing, -bish•es To                  the sense "with reference to." In the same sense with respect to is accept-
   make dean, bright, or fresh again; renovate. -reafur/bish•ment n.                 able, but respecting is not.• Respects is sometimes'considered preferable
  re•fus•al (rl-fyo-olzol) n. 1. The act or an instance of refusing. 2.              to regards in the sense of "particulars": In some respects (not regards) the
  The opportunity or right to accept or reject something before it is offered        books are alike.
  elsewhere.
  re•fusel (fl-fycToe) v. -fused, -fus•ing. -fusses -tr. la. To in-                     re•gar•dant(ri-gar/dnt) adj. Heraldry Looking backward in profile:
  dicate unwillingness to do, accept, give, or allow: She was refused admit-            a lion regardant. [Middle English, from Old French, present participle of
  tance. He refused treatment. b. To indicate unwillingness (to do some-                regarder, to regard. See REGARD.]
  thing): refused to leave. 2. To decline to jump (an obstacle). Used of a              re•gard•ful (ri-gardlfol) adj. 1. Showing attention; heedful. 2.
  horse. -inn'. To decline to do,accept, give, or allow something.[Middle               Showing deference; respectful. -re•garcifful•ly ad's -re•gardlful•
  English refusen, from Old French refuses; from Vulgar Latin "refasare,                ness is.
  probably blend of Latin rechsare, to refuse;see RECUSE,and Latin reffitare,          re•gard•ing (ri-gartdIng) prep. In reference to;with respect to; con-
  to refute; see REFUTE.]-re•fuslee n,                                                 cerning. See Usage Note at regard.
                                                                                       re•gard•less (ri-gardPIls) adv. In spite of everything; anyway: con-                   regardant
  Synonyms refuse, decline, reject, spurn, rebuff These verbs mean to be                tinues to work regardless. 4. adj. Heedless; unmindful.-reagard/less•
  unwilling to accept, consider, or receive someone or something. Refuse                ly adv. -re•gardfless•ness
  implies determination and often brusqueness: "The commander... re-                   regardless of prep. 1. In spite of: We will persevere regardless of past
 fused to discuss questions of right"(George Bancroft). "I'll make him an             failures. 2. With no heed to:freedom for all, regardless of race or creed.
  offer he can't refuse"(Mario Puzo). To decline is to refuse courteously: "I          re•gat•ta (el-gaits, -gleo) is. A boat race or a series of boat races.
  declined election to the National Institute of Arts and Letters.. . and now         [Italian dialectal, a contention, regatta, from regartare, to contend, per-
 I must decline the Pulitzer Prize"(Sinclair Lewis). Reject suggests discard-          haps from recatare, to sell again, compete, from Vulgar Latin .recaptare,
  ing someone or something as defective or useless; it implies categoric re-           to contend: Latin re-, re- + Latin captare, to seek to catch, frequentative
 fusal: "He again offered himself for enlistment and was again rejected"               of capere, to seize; see CATCH.]
 (Arthur S.M. Hutchinson). To spurn is to reject scornfully or contemp-                regd. abbr. registered
 tuously: "The more she spurns my love,/The more itgrows"(Shakespeare).                re•ge•late (rerja-lat,,rela-litr) intr.v. -lat•ed,-lat•ing, -fates To
 Rebuff pertains to blunt, often disdainful rejection: "He had...gone too              undergo regelation.[RE- + Latin gelare, gelat-, to freeze; see GELATION.]
 far in his advances, and had been rebuffed"(Robert Louis Stevenson).                  re•ge•la•tion (re'jo-littshon) n. 1. The fusion of two blocks of ice
                                                                                       by pressure. 2. Successive melting under pressure and freezing when
   ref•use2 (reeyas) n. Items or material discarded or rejected as use-                pressure is relaxed at the interface of two blocks of ice.
   less or worthless; trash or rubbish. [Middle English, from Old French
                                                                                      re•genny (rejon-se) is., pl. -cies 1. A person or group selected to
   refus, rejection, refuse,from refuser, to refuse. See REFUSE'.]
                                                                                      govern in place of a monarch or other ruler who is absent, disabled, or
  re•fuse•nik (ri-fycioenfic) n. A Soviet citizen, usually Jewish, denied             still in minority. 2. The period during which a regent governs. 3. The
   permission to emigrate.                                                            office, area of jurisdiction, or government of regents or a regent. st• adj.
  ref•u•ta•tion (ref'yo-o-teshon) also re•fut•al (11-fwrotfl) n. 1.                   1. Regency Of, relating to, or characteristic of the style, especially in
  The act of refuting. 2. Something, such as an argument, that refutes                furniture, prevalent in England during the regency (1811-1820) of                        regatta
  someone or something.                                                               George, Prince of Wales (later George IV). 2. Regency Of, relating to,                 sailing regatta
  re•fute (rl-fycToe) try. -fut•ed, -fut•ing, -futes 1. To prove to be                or characteristic of the style prevalent in France during the regency
  false or erroneous; overthrow by argument or proof: refute testimony. 2.           (1715-1723) of Philippe, Duc d'Orleans (1674-1723). 3. Of or relating
  To deny the accuracy or truth of: refuted the results of the poll. [Latin           to a regency: regency policies and appointments that were later rescinded.
  refurare. See bhau- in Appendix I.] -re•futiaabilei•ty (ri-fyerceto-                re•gen•er•a•cy (fi-jentor-o-se) is. The state of being regenerated.
  bIlti-te, reflyo-to-) is. -reafut/a able (ri-fyrroPW-bal, reffya-ta-) adj.          re•geneer•ate (r1-jento-rat') v. -at•ed, -at•ing, -ates -ti. 1.
 -re•futlacbly adv. -re•futter n.                                                     To reform spiritually or morally. 2. To form, construct, or create anew,
  reg. abbr. 1. regent 2. regiment 3. region 4. registered 5. registrar 6.            especially in an improved state. 3. To give new life or energy to; revitalize.
  registry 7. regular                                                                4 .Biology To replace (a lost or damaged organ or part) by formation of
  re•gain (re-gae) tr.v. -gained, -gaincing, -gains 1. To recover                     new tissue. -intr. 1. To become formed or constructed again. 2. To
  possession of; get back again: regain one's strength. See synonyms at re-           undergo spiritual conversion or rebirth; reform. 3. To effect regenera-                                     r
  cover. 2. To manage to reach again; regained the summit. -re•gaini-                 tion. 4,n. (-or-It) 1, One who is spiritually reborn. 2. Biology A regen-
  er n.                                                                              erated organ or part. 4, adj. (-ar-it) 1. Spiritually or morally reformed.
 re*gal (refgal) adj. 1. Of or relating to a monarch; royal. 2. Belonging            2. Formed or created anew. 3. Restored to a better state; refreshed or
 to or befitting a monarch: regal attire. 3. Magnificent; splendid.[Middle           renewed.[Latin regenerare, regenerat-, to reproduce: re-, re- + generare,
 English, from Old French, from Latin regalis, from rex, reg-, king. See             to beget; see GENERATE.] -recgenferca•ble (-ar-a-bal) adj. -re.
 reg- in Appendix 1.1-recgalficty (rt-galri-te) n. --refgal•ly adv                   genter•atealy adv. -reagen/eraa'tor is.
 re•gale (dial') v. -galed, -gal•ing, -gales -tr. 1. To provide                      re•gen•er•a•tion (fl-jdn'a-rdishan) is. 1. The act or process of re-                     Regency
  with great enjoyment; entertain. See synonyms at amuse. 2. To enter-               generating or the state of being regenerated. 2. Spiritual or moral revival            open armchair
 tain sumptuously with food and drink; provide a feast for. -intr. To                or rebirth. 3. Biology Regrowth of lost or destroyed parts or organs.
 feast. 4. n. 1. A great feast. 2. A choice food;a delicacy. 3. Refreshment.         re•gen•er•a•tive (ri-jento-ra'tiv, -or-a-tly) adj. 1. Of, relating to,
 [French regale,from Old French regal, feast,from gale (influenced by se             or marked by regeneration. 2. Tending to regenerate. -re•gen/eraa'-
 rigoler, to amuse oneself),from gales; to make merry.)-recgalelment                 tivealy adv.
                                                                                     Re•gens•burg (raiganz-b0rg', -gons-bo-ork') A city of southeast
 re•ga•lia (rl-gel/yo, -gafle-o) pin. (used with a sing. or pl. verb) 1.             Germany on the Danube River north-northeast of Munich. An ancient
 The emblems and symbols of royalty, such as the crown and scepter. 2.               Celtic settlement, it was an important Roman frontier station and later
 The rights and privileges of royalty. 3. The distinguishing symbols of a            a free imperial city before passing to Bavaria in 1810. Population:
 rank, office, order, or society. 4. Magnificent attire; finery. [Medieval           125,337.
 Latin regalia, from Latin, neuter pl. of regalia, regal. See REGAL]                 re•gent(rejont) it. 1. One who rules during the minority, absence,
 re•gard (a-gardP) v. -garcl•ed,-gard•ing,-gards -tr. 1.To look                      or disability of a monarch. 2. One acting as a ruler or governor. 3. A
 at attentively;observe closely. 2. To look upon or consider in a particular         member of a board that governs an institution, such as a state university.
 way: I regard him as a fool. 3. To hold in esteem or respect: She regards         [Middle English,from Old French,from Latin regens, regent-, ruler,from
 her teachers highly. 4. To relate or refer to; concern: This item regards their     present participle of regere, to rule. See reg- in Appendix I.] -regent.
 liability. 5. To take into account; consider. 6. Obsolete To take care of.         al (-jan-ti) adj.
-intr. 1. To look or gaze. 2. To give heed; pay attention. 4,n. 1. A look           reg•gae (regfa) is. Popular music of Jamaican origin having elements
or gaze. 2. Careful thought or attention; heed: She gives little regard to          of calypso and rhythm and blues,characterized by a strongly accentuated
 her sister's teasing. 3a. Respect, affection, or esteem: He has high regard        offbeat. [Jamaican English, ultimately from rege-rege, ragged clothing,          S pat       oi boy
for your work. b. regards Good wishes expressing such sentiment: Give               probably from RAG'.]                                                             S pay       ou out
 the family my best regards. 4. A particular point or aspect; respect: She          Reg•gio di Ca•la•brica (rejPe-5 de ka-Igtbre-a, red,j6) also                      Or care do took
 was lucky in that regard. S. Basis for action; motive. 6. Obsolete Appear-         Reggio Calabria A city of extreme southern Italy on the Strait of Mes-              father do boot
ance or aspect. -Idioms: as regards Concerning. in (or with)                        sina opposite Sicily. Founded by Greek colonists in the late eighth century      e pet       Ucut
regard to With respect to.[Middle English regarden, from Old French                 a c.,it suffered frequent invasions because of its strategic location. Earth-    e be •      fir urge
regarder:re-. re- + guarder, to guard (of Germanic origin; see Guaan).]             quakes have also caused extensive damage. Population: 169,709.                   1 pit       th thin
                                                                                   Reggio nell'E•mi•lia (nelle-meliya) also Reggio Emilia A city                     i pie       th this
 Synonyms regard, esteem, admiration, respect These nouns refer to a               of north-central Italy west-northwest of Bologna. Founded by Romans               it pier     hw which
 feeling based on perception of and approval for the worth of a person or           in the second century B.C., it was ruled by the Este family for many cen-        o  pot      zh  vision
 thing. Regard is the most general:"I once thought you had a kind of regard         turies. Population: 131,419.                                                     o toe       a about, item
for her"(George Borrow).Esteem connotes considered appraisal and pos-              reg•i•cide (rejfi-sid') n. 1. The killing of a king. 2. One who kills a           o paw •regionalism
itive regard: "The near-unanimity of esteem he enjoyed during his lifetime         king. [Latin rex, reg-, king; see reg- in Appendix I + -cum]-reg'i•
 has by no means been sustained since"(Will Crutchfield). Admiration is a          cidial (-sidt1) adj.                                                              Stress marks:'(primary);
feeling of keen approbation: "Greatness ii a spiritual condition worthy to         re•gime also re•gime (ra-zhemt,ri-) is. la. A form of government:                 ' (secondary),as
excite love, interest, and admiration"(Matthew Arnold). Respect implies            a fascist regime. b. A government in power; administration: suffered              dictionary (diklsha-ner'e)
appreciative, often deferential regard resulting from careful assessment:          under the new regime. 2. A prevailing social system or pattern. 3. The
"I have a great respectfor any man who makes his own way in life"(Win-             period during which a particular administration or system prevails. 4. A
ston Churchill). See also synonyms at consider.                                    regulated system,as of diet and exercise; a regimen.[French regime, from                                1469



                                                                                                                                                                                    SFDC00092990
